             Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                  :
                                               :       CRIMINAL ACTION
        v.                                     :
                                               :       No. 15-127
KENNETH DANIELS                                :

                                        MEMORANDUM

Schiller, J.                                                                       August 12, 2020

        Kenneth Daniels filed a pro se motion for compassionate release. Daniels, who is currently

serving a fifteen-year sentence for being a felon in possession of a firearm, suffers from a number

of medical conditions that he claims renders him more susceptible to the adverse effects of

COVID-19. The Government objects to compassionate release for Daniels. Based on the record,

the Court will deny Daniels’s request for compassionate release without prejudice.

I.      FACTUAL BACKGROUND

        A.       Daniels’s Crime and Sentence

        On August 8, 2016, Daniels pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g). The indictment also alleged that Daniels was subject to the

sentencing enhancement in the Armed Career Criminal Act, 18 U.S.C. § 924(c). Previously, Daniels

had been convicted of drug trafficking, aggravated assault, driving under the influence, and firearms

charges. Daniels was sentenced to 180 months in prison, to be followed by five years of supervised

release. Daniels had prior drug offenses, and he was therefore sentenced as an Armed Career

Criminal. He is scheduled to be released on February 16, 2028.

        Daniels, who is currently housed at FCI Allenwood Low, suffers from a number of medical

issues, including chronic asthma, high blood pressure, and obesity. He asserts that because of these

medical conditions, and because he is a Black male, he has a high risk of contracting the virus and


                                                   1
          Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 2 of 8




suffering severe complications if he contracts the virus. Based on these medical conditions, Daniels

submitted a request for compassionate release to the warden of Allenwood Low on April 9, 2020.

That request was denied on May 20, 2020.

        B.      The Pandemic

        The Court will not write at length about the havoc wreaked by COVID-19 in the United

States. The virus, coupled with the abysmal response to it throughout much of this country, has led

to the death of over 160,000 people (and counting) in the United States. The virus, coupled with the

inability to get it under control, has also shattered the economy. To this day, the virus continues

unabated through much of the land with no end in sight. Prisons have been hit particularly hard by

the pandemic, as prisons present numerous environmental factors favorable to the spread of the

virus. See United States v. Rodriguez, Crim. A. No. 03-271, 2020 WL 1627331, at *1 (E.D. Pa.

Apr. 1, 2020) (“Prisons are tinderboxes for infectious disease.”)

        Without question, prisons are dangerous places that can turn deadly if the virus takes hold

within the walls of the facilities. However, the Government points out at the time of filing of the

Government’s response—July 17, 2020—“there has not been any report of a positive COVID-19

test . . . among the 1,084 inmates held [at Allenwood Low].” The Court accepts the Government’s

representation on this matter.

II.     DISCUSSION

        A.      Compassionate Release Statute

        A district court “may reduce [a federal inmate’s] term of imprisonment” and “impose a

term of probation or supervised release . . . if it finds that . . . extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must be “consistent with

applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(ii).



                                                   2
          Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 3 of 8




Finally, prior to granting a compassionate release, a district court must “consider[ ] the factors set

forth in section 3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A). Those factors

include the nature and circumstances of the offense, the defendant’s history and characteristics,

the need for the sentence imposed to reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, and to provide adequate deterrence to criminal

conduct. Id. § 3553(a)(2)(A-B). Additional factors include the need for the sentence to protect the

public from further crimes of the defendant and to provide the defendant with needed training,

medical care, and other treatment. Id. § 3553(a)(2)(C-D).

    Although Congress has not defined the term “extraordinary and compelling reasons,” the

Sentencing Commission has enumerated four reasons that qualify as “extraordinary and

compelling”:

    (A) Medical Condition of the Defendant.—
          (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
                  illness with an end of life trajectory). A specific prognosis of life expectancy
                  (i.e., a probability of death within a specific time period) is not required.
                  Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
                  (ALS), end-stage organ disease, and advanced dementia.
          (ii)    The defendant is —
                          (I)    suffering from a serious physical or medical condition,
                          (II)   suffering from a serious functional or cognitive impairment, or
                          (III) experiencing deteriorating physical or mental health because of
                                 the aging process,
          that substantially diminishes the ability of the defendant to provide self-care within
          the environment of a correctional facility and from which he or she is not expected to
          recover.

    (B) Age of the Defendant.— The defendant (i) is at least 65 years old; (ii) is experiencing a
        serious deterioration in physical or mental health because of the aging process; and (iii)
        has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
        is less.

    (C) Family Circumstances.—
           (i)    The death or incapacitation of the caregiver of the defendant’s minor child or
                  minor children.



                                                  3
         Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 4 of 8




            (ii)      The incapacitation of the defendant’s spouse or registered partner when the
                      defendant would be the only available caregiver for the spouse or registered
                      partner.

    (D) Other Reasons.— As determined by the Director of the Bureau of Prisons, there exists in
        the defendant’s case an extraordinary and compelling reason other than, or in combination
        with, the reasons described in subdivisions (A) through (C).

    As a threshold matter, the Government argues that this Court is bound by “the relevant policy

statement of the Commissions.” (Gov’t’s Resp. in Opp’n to Def.’s Mot. to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Gov’t’s Resp.] at 9.) Thus, a district court would lack

the authority to independently evaluate and determine extraordinary and compelling reasons

warranting release.

    This Court rejects the Government’s position and will follow the conclusion reached by the

majority of courts that have considered the issue. See, e.g., Rodriguez, 2020 WL 1627331, at *4-

*6 (E.D. Pa. Apr. 1, 2020). This Court wholeheartedly subscribes to the thorough analysis of this

issue outlined by Judge Anita Brody in Rodriguez. The bottom line is that while the old policy

guidelines offer helpful guidance for this Court’s determination, this Court retains the discretion

to independently assess whether a defendant has presented “extraordinary and compelling reasons”

beyond those contained in an outdated policy statement.

       B.      Daniels’s Request for Compassionate Release

       Having traversed that brief tangent, the Court will turn to the merits of Daniels’s request

for compassionate release. The Government makes certain concessions here. First, the

Government acknowledges that due to Daniels’s comorbidities, he may be less able to protect

himself should he become infected. (Gov’t’s Resp. at 13.) Second, Daniels’s obesity

“unquestionably meets the test for an ‘extraordinary and compelling’ reason” under the policy

statement because his obesity puts him at risk for a severe outcome if he becomes infected with



                                                 4
          Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 5 of 8




COVID-19. (Id. at 15.) Nonetheless, the Government contends, compassionate release is not

warranted because Daniels’s medical conditions are managed in prison and because he continues

to present a danger to the community. (Id. at 15-16.) Moreover, Daniels has only served a little

over five years of a fifteen-year sentence as an Armed Career Criminal. The Government contends

that Daniels’s chronic asthma and high blood pressure “do not present any impediment to his

ability to provide self-care in the institution.” (Gov’t’s Resp. at 12.)

       The Court agrees with the Government’s position that Daniels’s asthma does not constitute

an extraordinary and compelling reason for compassionate release. Moderate to severe asthma may

present an extraordinary and compelling reason to justify compassionate release. See United States

v. Towel, Crim. A. No. 17-519, 2020 WL 2992528, at *4 (E.D. Pa. June 4, 2020). However,

Daniels’s medical records do not warrant compassionate release due to his asthma. Although

Daniels uses an inhaler, his asthma appears under control. His medical records indicate normal

lung volumes and clear lungs and his Albuterol inhaler prescription specifically instructs him not

to use it daily, but only as needed to prevent or relieve an asthma attack. Daniels was seen by a

doctor in April of 2020 because he reported having asthma problems and shortness of breath at

night. But his medical records offer no evidence of distress or diagnosis of severe asthma. He was

placed on a steroid inhaler and there is no indication that his asthma is not well controlled at

Allenwood Low. Indeed, his asthma is an issue he has suffered from for years and has been

adequately addressed while Daniels has been in prison. Accordingly, this Court concludes that

Daniels’s asthma does not warrant compassionate release. See id. at *5 (concluding that mild

asthma coupled with normal lung functioning did not present an extraordinary and compelling

reasons for compassionate release); see also United States v. Slone, Crim. A. No. 16-400, 2020




                                                   5
            Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 6 of 8




WL 3542196, at *6 (E.D. Pa. June 30, 2020) (concluding that prisoner with mild but persistent

asthma was not entitled to compassionate release).

        The Court also agrees with the Government’s position that Daniels’s hypertension does not

warrant compassionate release. See, e.g., United States v. Wragg, Crim. A. No. 15-398, 2020 WL

4015204, at *8 (E.D. Pa. July 16, 2020); United States v. Falci, Crim. A. No. 17-228, 2020 WL

3410914, at *4-*5 (D. N.J. June 22, 2020); United States v. Yanney, Crim. A. No. 15-298, 2020

WL 3619077, at *(M.D. Pa. July 2, 2020) (concluding that prisoner’s hypertension was controlled

in prison and thus did not constitute an extraordinary and compelling reason for compassionate

release).

        Daniels’s obesity presents a closer question. The Centers for Disease Control and

Prevention notes that obesity increases the risk of severe illness from COVID-19. And some courts

have granted compassionate release to defendants, at least in part, on the basis of the obesity of

the defendant. See, e.g., United States v. Delgado, Crim. A. No. 18-17, 2020 WL 2464685, at *3-

*4 (D. Conn. Apr. 30, 2020) (citing cases). Moreover, the Government agrees that Daniels’s

obesity “unquestionably meets the test for an ‘extraordinary and compelling reason’ . . . as the

condition puts him at risk for a severe outcome were he to contract COVID-19.” (Gov’t’s Resp. at

15.)

        But whether Daniels’s obesity presents an extraordinary and compelling reason for

compassionate release is not determinative here. Even if Daniels presents an extraordinary and

compelling reason for compassionate release, this Court would still deny the motion. First, Daniels

has merely posited a fear of contracting the virus where he is currently housed. The Government

represents to the Court that “there has not been any report of a positive COVID-19 test [at

Allenwood Low] throughout this crisis, among the 1,084 inmates held there. In fact, there has not



                                                6
          Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 7 of 8




been a positive case throughout the Allenwood complex, which also includes a medium-security

facility and a penitentiary, which collectively house another 1,674 inmates.” (Gov’t’s Resp. at 8.)

This lack of viral presence where Daniels is located weighs against compassionate release. See,

e.g., United States v. Buckman, Crim. A. No. 14-540, 2020 WL 4201509, at *4 (E.D. Pa. July 22,

2020) (“When prisons can keep the number of positive COVID-19 cases low or even at zero . . .

the risk of exposure is too speculative to render the circumstances extraordinary and compelling.”).

A court in the Middle District of Pennsylvania has recently concluded that the lack of COVID-19

cases at Allenwood Low lessens the likelihood that a prisoner will contract the virus at that facility

and therefore weighs against granting a compassionate release request. See Yanney, 2020 WL

3619077, at *5

    Second, courts faced with a compassionate release request may consider the length of the time

already served by the defendant. See United States v. Pawlowski, App. A. No. 20-2033, 2020 WL

3483740, at *2 (3d Cir. June 26, 2020). Daniels is not set for release until February of 2028. He

has not yet served even half of his 180-month sentence. If the Court granted compassionate release

at this stage, his sentence would not reflect the seriousness of the offense, promote respect for the

law, or provide just punishment for his offense.

       Third, the Court is concerned that Daniels remains a danger to the community. See Slone,

2020 WL 3542196, at *8 (“Mr. Slone’s release would be inappropriate at this early stage of his

sentence because his criminal history suggests he may pose a danger to the community.”); see also

United States v. Belle, Crim. A. No. 18-117, -- F. Supp. 3d --, 2020 WL 2129412, at *5 (D. Conn.

May 5, 2020) (“Courts have found during the coronavirus pandemic that, even where an individual

has medical conditions which make him vulnerable to COVID-19, the individual’s danger to the




                                                   7
          Case 2:15-cr-00127-BMS Document 99 Filed 08/12/20 Page 8 of 8




community may ultimately outweigh any health concerns and the balance of factors would weigh

against release.”)

       Daniels is an Armed Career Criminal with numerous convictions. The Court notes that

Daniels has mostly been a model prisoner at Allenwood Low. Daniels asserts that he has had no

incident reports since 2017 and the Government reports that Daniels has incurred no disciplinary

violations at Allenwood or at his prior facility. (Apr. 22, 2020 Pro Se Letter re: Administrative

Remedy; Gov’t’s Resp. at 2-3.) Nonetheless, the Court agrees with the Government that Daniels’s

criminal history is “extensive and includes three convictions for drug trafficking, an aggravated

assault conviction, an earlier firearm-related conviction, and a DUI conviction.” (Gov’t’s Resp. at

2.) Therefore, the Court lacks confidence that Daniels, after serving less than half of his sentence,

no longer presents a danger to the community.

III.   CONCLUSION

       The Court concludes that Daniels has not established that he is entitled to compassionate

release under the law. However, Daniels has health issues that must be monitored while he serves

his sentence. Moreover, the virus in this country’s prisons presents a constant and ever-changing

challenge that may warrant reconsideration of this decision. Therefore, the Court will deny the

motion without prejudice. Daniels may again seek compassionate release if conditions warrant;

for example, if his health worsens or if conditions in Allenwood Low deteriorate. An Order

consistent with this Memorandum will de docketed separately.




                                                 8
